Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed May 4, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00356-CV

 
In Re Danny Lee Gonzales,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
            On
April
21, 2010,
relator, Danny Lee Gonzales,
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t
Code Ann. § 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his
petition, relator states he filed an “Original Petition For Divorce and was
placed in the 309th Judicial District Court, Judge Frank Ryand [sic]
presiding.”  Relator alleges Loren Jackson, Harris County District Clerk,
“notified [relator] of a change of venue but did not notify [relator] of the
new courtroom number.”  Relator complains that he has been denied access to the
courts and his case is in jeopardy of being dismissed for want of prosecution. 
Relator requests that we compel Jackson to respond to his filings and requests
for information concerning his “courtroom number and Judges [sic] name after
the said change of venue.”  
            A
court of appeals has no general writ power over a person—other than a judge of
a district or county court—unless issuance of the writ is necessary to enforce
the court’s jurisdiction.  See Tex. Gov’t Code Ann. § 22.221.  A court
of appeals has no jurisdiction to issue a writ of mandamus against a district
clerk unless necessary to enforce its jurisdiction.  In re Washington, 7
S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding). 
Relator has not shown that a writ of mandamus directed to the district clerk is
necessary to enforce our jurisdiction.  Therefore, we do not have jurisdiction
to issue a writ of mandamus against the district clerk.  
Accordingly, relator’s petition for writ of mandamus
is dismissed for lack of jurisdiction.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Brown, Sullivan, and Christopher.